1

2

3

4                                                            JS-6
5

6

7

8

9

10

11

12

13

14
                        UNITED STATES DISTRICT COURT
15
                      CENTRAL DISTRICT OF CALIFORNIA
16

17   LILI YANN P. MANURUNG, an         Case No.: 8:21-cv-00934-JLS-DFM
     individual; and TAVITA MATTHEW M.
18   SAMATUA, and individual,
19              Plaintiffs,             ORDER REMANDING CASE TO
20        vs.                           ORANGE COUNTY SUPERIOR
                                        COURT
21   FCA US LLC; MCPEEK’S DODGE OF
     ANAHEIM dba MCPEEK’S CDJR OF
22   ANAHEIM; and DOES 1 through 50,
     inclusive,
23

24
                Defendants.

25

26

27

28
1          Having considered the parties’ joint Stipulation to Remand (Doc. 12), the
2    Court ORDERS that the entire case is hereby remanded to the Superior Court of the
3    State of California for the County of Orange, originally commenced as case number
4
     30-2021-01195892-CU-BC-CJC
5

6
     IT IS SO ORDERED.
7

8

9
     DATED: July 02, 2021             _______________________________________
10                                    HON. JOSEPHINE L. STATON
11                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
